Title: To Thomas Jefferson from William Phillips, 12 September 1779
From: Phillips, William
To: Jefferson, Thomas



Colonel Carters House Septr: 12th. 1779

Major General Phillips’s Compliments wait on Governor Jefferson. He shall be greatly obliged to him to allow the inclosed letter being delivered to Mr: Hamilton.
Major General Phillips incloses a paper rather curious of its kind as a Parole for a Man of Rank merely travelling through a Country by a route he has already used: The letter of permission from Mr. Jefferson for the Major General making a Tour in Virginia was conceived in other terms.
Major General Phillips wishes Mrs. Jefferson and the Governor a pleasant journey to Williamsburgh.
